Citation Nr: 0019254	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  96-12 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from October 1940 to 
August 1946.  He was a prisoner of war (POW) of the Japanese 
Government from April 1942 to September 1945.  The veteran 
died in August 1995.  

This case was previously before the Board of Veterans' 
Appeals (Board) and remanded for additional development in 
July 1997.  The case has been returned to the Board for 
further appellate consideration.  

In the course of the July 1997 remand, the RO allowed an 
accrued claim that established a 100 percent rating for PTSD 
prior to the veteran's death.  Based on that determination, 
the RO also granted basic eligibility for Dependent's 
Educational Assistance.  This later action constituted a 
complete grant of the benefit requested and before the Board 
in July 1997.  


FINDINGS OF FACT

1.  At the time of the veteran's death in August 1995, 
service connection was established for asthenic reaction with 
post-traumatic stress disorder (PTSD), rated 50 percent; 
neuritis of the right upper extremity, rated 10 percent; 
neuritis of the left upper extremity, rated 10 percent; 
neuritis of the right lower extremity, rated 10 percent; 
neuritis of the left lower extremity, rated 10 percent; 
nephrolithiasis, right, post-operative nephrolithotomy with 
scar, rated 10 percent; irritable bowel syndrome, rated 10 
percent; malaria, rated noncompensable; and muscle damage to 
muscle group XIX, rated noncompensable.  The combined rating 
was 80 percent from March 7, 1989.  

2.  By rating action in October 1998, for accrued benefit 
purposes, a total rating for PTSD was assigned effective 
September 21, 1994.

3.  The certificate of death shows carcinoma of the prostate, 
with metastasis, as the cause of the veteran's death.  
Hypertension was a significant condition contributing to 
death but not resulting in the underlying cause of death.  An 
autopsy was performed.  

4.  There is no competent medical evidence of record of a 
causal relationship between the cause of the veteran's death 
and the veteran's service or any service-connected 
disability.  

5.  There is no competent medical evidence of record that 
service-connected PTSD played a material role in producing or 
hastening death.

6.  The veteran did not have a total service-connected 
disability rating for 10 years prior to his death, the 
appellant did not properly raise a section 1318 CUE (clear 
and unmistakable error) DIC claim, and hypothetical 
entitlement is not for application.


CONCLUSIONS OF LAW

1.  Neither cancer of the prostate nor hypertension was 
incurred in or aggravated by active military service and 
cancer and hypertension may not be presumed to have been 
incurred therein; cancer of the prostate may not be presumed 
to be a result of radiation exposure.  38 U.S.C.A. § 1101, 
1110, 1112, 1113, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303, 3.304, 3.307. 3.309, 3.311 (1999).

2.  The cause of death was not proximately due to or the 
result of a service connected disease or disability.  
38 C.F.R. § 3.310 (1999)

3.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310,  5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.312 (1999)

4.  Dependency and Indemnity Compensation (DIC) benefits 
under the provisions of 38 U.S.C.A. § 1318 is not warranted.  
38 U.S.C.A. §§ 1318(b)(1), 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.22, 20.1106 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection, Cause of Death

The veteran was a POW on the Island of Kyushu, Japan, in 
1945, in the Nagasaki area, and exposure to radiation is 
presumed.  Cancer of the prostate, the cause of the veteran's 
death, is a radiogenic disease.  The claim is well grounded 
as it is plausible and capable of substantiation, and the 
Board further finds that the RO has amply discharged the duty 
to assist under 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Where a veteran served ninety 
(90) days or more during a period of war and a chronic 
disease becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (1999).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in § 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  38 
C.F.R. § 3.307(d) (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be he cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310, 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. 3.312.  

Claims based on exposure to ionizing radiation.

    (a) Determinations of exposure and dose--(1)  Dose 
assessment. In all claims in which it is established that a 
radiogenic disease first became manifest after service and 
was not manifest to a compensable degree within any 
applicable presumptive period as specified in Sec. 3.307 or 
Sec. 3.309, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses.  When dose estimates provided pursuant to paragraph 
(a)(2) of this section are reported as a range of doses to 
which a veteran may have been exposed, exposure at the 
highest level of the dose range reported will be presumed.  
(2) Request for dose information.  Where necessary pursuant 
to paragraph (a)(1) of this section, dose information will be 
requested as follows:
    (i) Atmospheric nuclear weapons test participation 
claims.  In claims based upon participation in atmospheric 
nuclear testing, dose data will in all cases be requested 
from the appropriate office of the Department of Defense.
    (ii) Hiroshima and Nagasaki occupation claims.  In all 
claims based on participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946, dose 
data will be requested from the Department of Defense.
    (iii) Other exposure claims.  In all other claims 
involving radiation exposure, a request will be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.
    (3) Referral to independent expert.  When necessary to 
reconcile a material difference between an estimate of dose, 
from a credible source, submitted by or on behalf of a 
claimant, and dose data derived from official military 
records, the estimates and supporting documentation shall be 
referred to an independent expert, selected by the Director 
of the National Institutes of Health, who shall prepare a 
separate radiation dose estimate for consideration in 
adjudication of the claim.  For purposes of this paragraph:
    (i) The difference between the claimant's estimate and 
dose data derived from official military records shall 
ordinarily be considered material if one estimate is at least 
double the other estimate.
    (ii) A dose estimate shall be considered from a 
``credible source'' if prepared by a person or persons 
certified by an appropriate professional body in the field of 
health physics, nuclear medicine or radiology and if based on 
analysis of the facts and circumstances of the particular 
claim.
    (4) Exposure.  In cases described in paragraph (a)(2)(i) 
and (ii) of this section:
    (i) If military records do not establish presence at or 
absence from a site at which exposure to radiation is claimed 
to have occurred, the veteran's presence at the site will be 
conceded.
    (ii) Neither the veteran nor the veteran's survivors may 
be required to produce evidence substantiating exposure if 
the information in the veteran's service records or other 
records maintained by the Department of Defense is consistent 
with the claim that the veteran was present where and when 
the claimed exposure occurred.
    (b) Initial review of claims. (1) When it is determined:
    (i) A veteran was exposed to ionizing radiation as a 
result of participation in the atmospheric testing of nuclear 
weapons, the occupation of Hiroshima or Nagasaki, Japan, from 
September 1945 until July 1946, or other activities as 
claimed;
    (ii) The veteran subsequently developed a radiogenic 
disease; and
    (iii) Such disease first became manifest within the 
period specified in paragraph (b)(5) of this section; before 
its adjudication the claim will be referred to the Under 
Secretary for Benefits for further consideration in 
accordance with paragraph (c) of this section.  If any of the 
foregoing 3 requirements has not been met, it shall not be 
determined that a disease has resulted from exposure to 
ionizing radiation under such circumstances.
    (2) For purposes of this section the term ``radiogenic 
disease'' means a disease that may be induced by ionizing 
radiation and shall include the following:
    (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) 
leukemia;
    (ii) Thyroid cancer;
    (iii) Breast cancer;
    (iv) Lung cancer;
    (v) Bone cancer;
    (vi) Liver cancer;
    (vii) Skin cancer;
    (viii) Esophageal cancer;
    (ix) Stomach cancer;
    (x) Colon cancer;
    (xi) Pancreatic cancer;
    (xii) Kidney cancer;
    (xiii) Urinary bladder cancer;
    (xiv) Salivary gland cancer;
    (xv) Multiple myeloma;
    (xvi) Posterior subcapsular cataracts;
    (xvii) Non-malignant thyroid nodular disease;
    (xviii) Ovarian cancer;
    (xix) Parathyroid adenoma;
    (xx) Tumors of the brain and central nervous system;
    (xxi) Cancer of the rectum;
    (xxii) Lymphomas other than Hodgkin's disease;
    (xxiii) Prostate cancer; and
    (xxiv) Any other cancer.

    (3) For purposes of paragraphs (a)(1) and (b)(1) of this 
section, ``radiogenic disease'' shall not include 
polycythemia vera

    (4) If a claim is based on a disease other than one of 
those listed in paragraphs (b)(2) or (b)(3) of this section, 
VA shall nevertheless consider the claim under the provisions 
of this section provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.

    (5) For the purposes of paragraph (b)(1) of this section:
    (i) Bone cancer must become manifest within 30 years 
after exposure;
    (ii) Leukemia may become manifest at any time after 
exposure;
    (iii) Posterior subcapsular cataracts must become 
manifest 6 months 
or more after exposure; and
    (iv) Other diseases specified in paragraph (b)(2) of this 
section 
must become manifest 5 years or more after exposure.
    (c) Review by Under Secretary for Benefits. (1)  When a 
claim is forwarded for review pursuant to paragraph (b)(1) of 
this section, the Under Secretary for Benefits shall consider 
the claim with reference to the factors specified in 
paragraph (e) of this section and may request an advisory 
medical opinion from the Under Secretary for Health.
    (i) If after such consideration the Under Secretary for 
Benefits is convinced sound scientific and medical evidence 
supports the conclusion it is at least as likely as not the 
veteran's disease resulted from exposure to radiation in 
service, the Under Secretary for Benefits shall so inform the 
regional office of jurisdiction in writing.  The Under 
Secretary for Benefits shall set forth the rationale for this 
conclusion, including an evaluation of the claim under the 
applicable factors specified in paragraph (e) of this 
section.
    (ii) If the Under Secretary for Benefits determines there 
is no reasonable possibility that the veteran's disease 
resulted from radiation exposure in service, the Under 
Secretary for Benefits shall so inform the regional office of 
jurisdiction in writing, setting forth the rationale for this 
conclusion.
    (2) If the Under Secretary for Benefits, after 
considering any opinion of the Under Secretary for Health, is 
unable to conclude whether it is at least as likely as not, 
or that there is no reasonable possibility, the veteran's 
disease resulted from radiation exposure in service, the 
Under Secretary for Benefits shall refer the matter to an 
outside consultant in accordance with paragraph (d) of this 
section.
    (3) For purposes of paragraph (c)(1) of this section, 
``sound scientific evidence'' means observations, findings, 
or conclusions which are statistically and epidemiologically 
valid, are statistically significant, are capable of 
replication, and withstand peer review, and ``sound medical 
evidence'' means observations, findings, or conclusions which 
are consistent with current medical knowledge and are so 
reasonable and logical as to serve as the basis of management 
of a 
medical condition.
    (d) Referral to outside consultants. (1) Referrals 
pursuant to paragraph (c) of this section shall be to 
consultants selected by the Under Secretary for Health from 
outside VA, upon the recommendation of the Director of the 
National Cancer Institute.  The consultant will be asked to 
evaluate the claim and provide an opinion as to the 
likelihood the disease is a result of exposure as claimed.
    (2) The request for opinion shall be in writing and shall 
include a 
description of:
    (i) The disease, including the specific cell type and 
stage, if 
known, and when the disease first became manifest;
    (ii) The circumstances, including date, of the veteran's 
exposure;
    (iii) The veteran's age, gender, and pertinent family 
history;
    (iv) The veteran's history of exposure to known 
carcinogens, 
occupationally or otherwise;
    (v) Evidence of any other effects radiation exposure may 
have had on 
the veteran; and
    (vi) Any other information relevant to determination of 
causation of 
the veteran's disease.
The Under Secretary for Benefits shall forward, with the 
request, copies 
of pertinent medical records and, where available, dose 
assessments from 
official sources, from credible sources as defined in 
paragraph (a)(3)(ii) of this section, and from an independent 
expert pursuant to paragraph (a)(3) of this section.
    (3) The consultant shall evaluate the claim under the 
factors specified in paragraph (e) of this section and 
respond in writing, stating whether it is either likely, 
unlikely, or approximately as likely as not the veteran's 
disease resulted from exposure to ionizing radiation in 
service. The response shall set forth the rationale for the 
consultant's conclusion, including the consultant's 
evaluation under the applicable factors specified in 
paragraph (e) of this section.  The Under Secretary for 
Benefits shall review the consultant's response and transmit 
it with any comments to the regional office of jurisdiction 
for use in adjudication of the claim.
    (e) Factors for consideration. Factors to be considered 
in 
determining whether a veteran's disease resulted from 
exposure to 
ionizing radiation in service include:
    (1) The probable dose, in terms of dose type, rate and 
duration as a 
factor in inducing the disease, taking into account any known 
limitations in the dosimetry devices employed in its 
measurement or the 
methodologies employed in its estimation;
    (2) The relative sensitivity of the involved tissue to 
induction, by 
ionizing radiation, of the specific pathology;
    (3) The veteran's gender and pertinent family history;
    (4) The veteran's age at time of exposure;
    (5) The time-lapse between exposure and onset of the 
disease; and
    (6) The extent to which exposure to radiation, or other 
carcinogens, 
outside of service may have contributed to development of the 
disease.
    (f) Adjudication of claim. The determination of service 
connection will be made under the generally applicable 
provisions of this part, giving due consideration to all 
evidence of record, including any opinion provided by the 
Under Secretary for Health or an outside consultant, and to 
the evaluations published pursuant to Sec. 1.17 of this 
title.  With regard to any issue material to consideration of 
a claim, the provisions of Sec. 3.102 of this title apply.
    (g) Willful misconduct and supervening cause.  In no case 
will 
service connection be established if the disease is due to 
the veteran's 
own willful misconduct, or if there is affirmative evidence 
to establish 
that a supervening, nonservice-related condition or event is 
more likely 
the cause of the disease.  38 C.F.R. § 3.311 (1999)


Factual Background

The veteran's service medical records do not reflect a 
prostate disorder, or hypertension.  No prostate disorder or 
hypertension was found on VA examinations in November 1946 
and November 1949.  In a March 1950 affidavit, the veteran 
reported that he was moved from the Philippines to Moji 
(Kyushu) in about July 1944 and remained at Moji.  A VA 
examination in August 1950 included cardiovascular 
examination, which was negative.  No prostate disorder was 
found.  

A private medical record dated in April 1974 showed a blood 
pressure of 154/94.  His blood pressure was 150/90 on VA 
examination in February 1982.  A VA medical record dated in 
September 1985 showed an elevated blood pressure reading, and 
the diagnosis was hypertension.  

The veteran was hospitalized for evaluation of a sleep 
disorder in March 1982, and on routine examination was found 
to have a prostatic nodule.  Biopsy revealed moderately well-
differentiated adenocarcinoma.  He was treated for the 
prostate cancer.  There was no opinion as to the etiology of 
the cancer.  

A private physician, in January 1994, based on elevated PSA 
(prostate-specific antigen), opined that the veteran had 
recurrence of carcinoma of the prostate locally or 
metastatically.  Following a hospitalization for bilateral 
orchiectomy in June 1994, related to recurrence and 
metastasis of prostate cancer, the discharge diagnosis 
included arteriosclerotic heart disease.  

In September 1994 the veteran filed a claim for beriberi 
heart disease.  VA examination in May 1995 noted that the 
veteran reported severe beriberi as a POW, and intermittent 
palpation for a number of years, becoming more frequent 
recently.  The palpation consisted of a very rapid heart 
beat, lasting 3 to 4 minutes, accompanied by light headedness 
and occasionally by a tight feeling in the chest.  He had no 
shortness of breath or history of coronary heart disease.  
Examination showed regular heart rate and rhythm.  There was 
a systolic click which was 4/5 with the veteran standing.  
The veteran declined additional testing due to his metastatic 
cancer of the prostate.  The pertinent diagnosis was possible 
beriberi heart disease; intermittent arrhythmia type 
undetermined; and possible mitral valve prolapse.  No blood 
pressure reading was given.  

The veteran was hospitalized at a VA facility in June 1995 
for assistance with hospice care since his spouse could no 
longer care for him at home.  At the end of June he was 
transferred to P. R. Care Center for hospice care with no 
aggressive treatment, as his condition was terminal.  The 
records from P. R. Care Center are in file and show hospice 
care for the veteran to his date of death.  

The certificate of death for the veteran shows prostate 
carcinoma with "mets" (metastasis) as the immediate cause 
of death, and hypertension as a condition contributing to 
death but not resulting in the underlying cause of death.  An 
autopsy was performed.  

The September 1995 autopsy report shows pathologic diagnoses 
of metastatic poorly differentiated carcinoma; pleuritis; 
fibrous adhesion of lungs; mild emphysema; increased intra-
cranial pressure and edema; fibrosis of liver; fibrosis of 
pelvis; and emaciation.  The cause of death was metastatic 
poorly differentiated carcinoma.  The internal examination of 
the cardiovascular system did not reveal any "significant 
atherosclerosis" or other evidence of heart disease or 
disability.  

The RO, in March 1999 submitted pertinent information 
concerning the veteran's whereabouts in 1945, to the Defense 
Nuclear Agency (DNA), and requested a determination in 
participation in "radiation risk" activity as defined in 
regulations.  In late April 1999 the RO was informed that a 
worst case radiation exposure scenario had been calculated 
for POWs in Japan, and that the veteran would have received 
an external dose of less than 0.182 rem gamma, and internal 
dose of less than 0.150 rem (fifty-year) committed dose 
equivalent to the prostate.  

In October 1999 the RO referred the appellant's claim to 
Central Office, per 38 C.F.R. § 3.311(c).  The claims file 
accompanied the letter.  In December 1999 the Director, 
Compensation and Pension Service, submitted to the Under 
Secretary for Health the radiation claim for review under 
38 C.F.R. § 3.311.  The memorandum noted the pertinent 
history of the veteran, his estimated rem exposure, and the 
history of his prostate cancer after service.  It was noted 
that cancer of the prostate was not one of the disease listed 
under 38 C.F.R. § 3.309(d), for which service connection is 
presumed if diagnosed in radiation-exposed veterans.  After 
review of the available record, an opinion was requested as 
to whether it was likely, unlikely, or at least as likely as 
not, that the veteran's cancer of the prostate with 
metastasis to the bone was the result of exposure to ionizing 
radiation in service.

Later in December 1999 there was a response from the Chief, 
Public Health and Environmental Hazards officer, to the 
Director of Compensation and Pension Service, in regard to 
the radiation review of the veteran.  The radiation estimates 
for the veteran were recounted, and it was reported that the 
Committee on Interagency Radiation Research and Policy 
Coordination (CIRRPC) Science Panel Report Number 6, 1988, 
did not provide screening doses for prostate cancer.  "The 
sensitivity of the prostate to radiation carcinogenesis 
appears to be relatively low and not clearly established 
(Health Effects of Exposure to Low Levels of Ionizing 
Radiation (BEIR V), pages 316-318; Mettler and Upton, Medical 
Effects of Ionizing Radiation, 2nd edition, 1995, page 168."  
It was further reported that "[I]n light of the above, in 
our opinion it is unlikely that the veteran's prostate cancer 
can be attributed to exposure to ionizing radiation in 
service."  the document was signed by S. Mather, M.D., for 
M.P.H..

The above opinion was directed to the RO, in December 1999, 
and a supplemental statement of the case (SSOC) was issued in 
January 2000.  


Analysis

Service Connection for the Cause of the Veteran's Death

Based on the record in this case, the claimant potentially 
could obtain a favorable determination with regard to the 
claim for service connection for the cause the veteran's 
death under three separate theories of entitlement.  The 
first is whether the post service cancer was related to 
service or service-connected disability; the second is 
whether the post service hypertension was related to service 
or a service-connected disability and, if so, whether it 
contributed substantially or materially to the production of 
death; and the third is whether the presumption that cancer 
of the prostate, a radiogenic disease, was related to the 
veteran's presumed radiation exposure, is rebutted by 
competent medical evidence.  

Adenocarcinoma of the prostate was first medically 
demonstrated in 1982, decades after service.  The 
relationship of the disorder to radiation exposure will be 
discussed below separately.  In general, however, carcinoma 
is not a presumptive disease for former POW's.  While it is 
considered a chronic disease, there is no competent medical 
evidence of record indicating it was present in service or 
manifested to a compensable degree within 1 year of active 
service.  The appellant has not submitted any medical 
evidence showing any relationship between the cancer and the 
veteran's military service, or a service-connected 
disability, and she is not shown to be medically qualified to 
render an opinion in that regard.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, this theory of 
entitlement must fail.

With reference to hypertension, reported to be a condition 
contributing to death but not resulting in the underlying 
cause of death, the appellant has asserted that the 
hypertension was related to the veteran's PTSD.  The Board 
has no doubt that the appellant believes in good faith that 
this is so, but she has presented no medical evidence to 
support this assertion.  The record shows that hypertension 
was not demonstrated in service or for decades thereafter, 
and while it is a chronic disease, it is not a presumptive 
disease for former POW's.  Again the appellant has not 
submitted any competent medical evidence showing any 
relationship between the post-service hypertension and the 
veteran's military service, or a service-connected 
disability, including PTSD, and she is not shown to be 
medically qualified to render an opinion in that regard.  See 
Espiritu.  Accordingly, the Board has no choice and must find 
this theory of entitlement must fail.

The Board notes the less than complete examination in May 
1995, and the diagnosis of "possible" beriberi heart 
disease, apparently based on arrhythmia reported by the 
veteran.  The record discloses, however, that a 
cardiovascular evaluation in 1950 did not show any beriberi 
heart disease, and are no other references to beriberi heart 
disease in the veteran's lengthy medical records during his 
lifetime.  The diagnosis itself is equivocal and unsupported 
by any tests or further findings.  Understandably, the 
veteran refused the suggested tests, based on his terminal 
disease.  

What is obviously most probative in this regard, however, is 
that the autopsy in September 1995 did not identify beriberi 
heart disease or, even if it could be read as showing such 
disease, it demonstrates clearly that the disease did not 
play any material role in producing death or contributing to 
produce death.  The autopsy does contain a reference to "no 
significant atherosclerosis" of the cardiovascular system.  
It is not clear that this indicates atherosclerosis of the 
heart attributable to beri beri heart disease was present.  
However, even it were presumed that this finding does show 
ischemic heart disease attributable to beri beri, the 
clinical findings of "no significant atherosclerosis," 
coupled to the pathological diagnoses, which make no 
reference to beri beri or ischemic heart disease, clearly 
demonstrate such disease did not cause or contribute 
substantially or materially to cause death.  Here the clear 
weight of the most probative evidence is again a finding of a 
causal connection between any heart disease or hypertension, 
and metastatic carcinoma of the prostate.  The veteran's 
hypertension was never considered an important factor in his 
health, and the atherosclerotic heart disease was also not a 
factor, and was not significant on autopsy.  There are 
primary causes of death which by there very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting condition, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have material influence 
in accelerating death.  In this case the veteran was 
considered terminal due to the metastatic prostate cancer for 
over a year, with no reference to any heart disease or 
hypertension.  

The veteran was found to have prostate cancer in 1982.  He 
was treated, and there was recurrence in 1994, with 
metastasis.  The veteran was a POW in an area in Kyushu, 
Japan, in 1945 where exposure to radiation is presumed.  
Cancer of the prostate is considered, for VA benefit 
purposes, a radiogenic disease, and there is a rebuttable 
presumption for service connection.  § 3.11(b)(2)(i).  The 
question is whether there is competent affirmative evidence 
contrary to the presumption of service connection for the 
cancer.  In this case, with consideration of all of the 
evidence and sound medical reasoning, the presumption for 
service connection is rebutted.  The RO secured a dosage 
estimate for the veteran, and a medical opinion as to the 
likelihood that the veteran's cancer of the prostate with 
metastasis to the bone was the result of exposure to ionizing 
radiation in service.  After review of the record, the 
medical opinion was that there was no reasonable possibility 
that the veteran's disability was the result of radiation 
exposure in service.  The appellant was informed of this 
determination and has not offered any medical evidence to the 
contrary.  The Board must find that this theory of 
entitlement must fail.  

In this case, there is no approximate balance of positive and 
negative evidence with respect to any material question.  
Accordingly the benefit of the doubt doctrine is not for 
application.


DIC Under 38 U.S.C.A. § 1318

The Secretary shall pay benefits to the surviving spouse of a 
deceased veteran in the same manner as if the veteran's death 
were service connected, if the veteran was in receipt of or 
entitled to receive compensation at the time of death for a 
service-connected disability that was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death.  38 U.S.C.A. § 1318(b)(1) (West 
1991 & Supp. 1999).  

Benefits authorized by section 1318 of title 38 U.S.C., shall 
be paid to a deceased veteran's surviving spouse (see Sec. 
3.54(c)(2)) in the same manner as if the veteran's death is 
service connected when the veteran's death was not caused by 
his or her own willful misconduct; and the veteran was in 
receipt of or for any reason (including receipt of military 
retired or retirement pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation at the time of death for a service-connected 
disablement that was continuously rated totally disabling by 
a schedular or unemployability rating for a period of 10 or 
more years immediately preceding death.  38 C.F.R. § 3.22 
(a)(2)(1) (as in effect prior to January 21, 2000)

Where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so. 
Marcoux v. Brown, 10 Vet. App. 3 (1996); Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991).  The Board notes that the 
changes to 38 C.F.R. § 3.22, effective January 21, 2000, are 
for the purpose of defining "entitled to receive", 
including under a theory of clear and unmistakable error in a 
prior adjudication, and are not more favorable to the 
appellant in this case.  

The Board notes that the appellant did not specifically raise 
the issue of entitlement to DIC benefit under section 1318 in 
her claim for death benefits in September 1995.  The RO 
included this issue in the October 1995 rating action, and 
the appellant's January 1996 notice of disagreement (NOD) was 
a blanket disagreement with denial of DIC benefits.  She did 
not specifically refer to 1318 benefits in either her NOD, or 
February 1996 substantive appeal, and raised no contentions 
of error of fact or law in this regard.  However, there was a 
NOD, and the issue has been developed, and is before the 
Board.  

With reference to DIC benefits under section 1318, the Board 
notes that in Marso v. West, 13 Vet. App. 260 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a survivor of a deceased veteran may establish 
eligibility for DIC under section 1318(b)(1) under three 
separate theories of entitlement:  (1) the veteran was in 
actual receipt of a 100 percent disability rating for the 
statutory period of time; (2) the veteran would have been in 
receipt of a 100 percent disability rating for such time but 
for CUE in a final RO or Board decision; or (3) if under the 
specific and limited exceptions under Carpenter v. West, 11 
Vet. App. 140 (1998), or  Wingo v. West, 11 Vet. App. 307 
(1998), the veteran was "hypothetically" entitled to a 100 
percent disability rating for the required period of time.  

With regard to theory of entitlement (1), the veteran was not 
in receipt of a total rating for 10 years prior to his death.  
The accrued benefit award of a total rating was only from 
1994.  Thus, the appellant is not entitled to DIC benefits on 
this basis.  
With regard to theory of entitlement (2), the Court has held 
that the claimant must raise with specificity the issues of 
CUE under section 1318(b).  Marso, 13 Vet. App. at 263.  In 
this instance, the appellant did not at any point indicate to 
the Board or to the RO that she wished to challenge any RO 
decision for CUE, let alone provide the requisite specificity 
as to why her section 1318 CUE theory should be successful.  
As the appellant did not present such a section 1318 CUE 
theory expressly to the Board, the matter is not pending 
before the Board.  See Cole v. West, 13 Vet. App. 268 (1999).

With regard to theory of entitlement (3) ("hypothetical" 
entitlement to DIC benefits), the appellant's claim for DIC 
benefits was filed after the promulgation of 20.1106 (1992), 
and therefore Carpenter is not for application.  Further, 
Wingo is not for application as the veteran had filed claims 
for, and was receiving, disability benefits prior to his 
death.  Accordingly, the appellant is not entitled to receive 
benefits on this basis.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency and Indemnity Compensation (DIC) benefits under 
the provisions of 38 U.S.C.A. § 1318 is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

